Citation Nr: 1331893	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  12-29 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  






INTRODUCTION

The appellant is a Veteran who served on active duty from December 1948 to February 1953.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the North Little Rock, Arkansas Department of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A September 1986 Board decision reopened the Veteran service connection seeking service connection for a back disability and denied it on de novo review, based essentially, on findings that a back disability was not manifested in, or shown to be related to, his service; subsequent unappealed rating decisions in March 1988, June 1992, August 1992, and most recently in September 1993 declined to reopen the claim.    

2.  Evidence received since the September 1993 rating decision does not tend to show that the Veteran's back disability was manifest in/or is related to his service; does not relate to the unestablished fact necessary to substantiate the claim of service connection for a back disability; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for a back disability may not be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The appellant was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  A September 2009 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence he was responsible for providing.  The appellant has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.

Limited treatment records have been obtained and associated with the record.  As will be discussed below, the Veteran's claim was previously before the Board in December 1984 and September 1986.  At that time it was determined the Veteran's service treatment records (STRs) were destroyed by the 1973 fire at the National Personnel Records Center.  A formal finding of unavailability was provided to the Veteran by letter dated in February 1983.  This finding was again confirmed in July 1987 and June 2010.  

In July 2009, the Veteran asserted that copies of his missing STRs (as well as service hospitalization records) could be located at the Office of the Surgeon General of the Army.  VA attempted to secure copies of these records; it was certified that no such records are available.  When service records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  Here, the claims file includes a March 13, 2012 memorandum indicating that there are no clinical records available for the Veteran from April 1, 1949 to May 30, 1949.  The Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in [otherwise] developing the claim, and to explain its decision when the veteran's medical records have been destroyed." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  However, no presumption, in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. at 217-18.

VA also attempted to secure postservice VA treatment records from the Fayetteville VA medical center (VAMC) from January 1, 1980 through December 31, 1987.  However, it was determined that these treatment records were unavailable.  As the Veteran's VA postservice treatment records have been lost or destroyed, or otherwise unavailable, VA has a well-established heightened duty to assist him in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This includes a search for alternate source records.  In this regard, the Board notes that a single February 1988 x-ray report from the Fayetteville VAMC was received in October 2012.  

The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The appellant has not identified any evidence that remains outstanding.  VA's duty to assist is also met.  


Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131;
38 C.F.R. § 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection for a claimed disability, there must be evidence of a present disability; evidence of an in-service incurrence or aggravation of a disease or injury; and evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Historically, the Veteran filed a claim of service connection for a back disability in January 1983.  The claim was denied by the RO, and he appealed the denial to the Board.  A December 1984 Board decision denied the appeal, finding that there was no evidence of a current back disability.  The Veteran thereafter sought to reopen the claim.  He appealed the RO's denial to the Board, and ultimately, after reopening the claim, a September 1986 Board decision denied the Veteran's reopened claim of service connection for a back disability, finding that, although there was evidence of a current back disability, there was no evidence that the back disability was manifest in, or related to (incurred in or aggravated by) his active service.  The 1986 Board decision is final.  38 C.F.R. § 7104.  [The Board notes that the 1986 Board decision pre-existed the establishment of the United States Court of Appeals for Veterans Claims (Court).]

Following the September 1986 Board decision, the Veteran attempted to reopen his claim on a number of occasions.  In March 1988, June 1992, August 1992, and September 1993, the RO denied reopening of the claim, finding that the Veteran had not furnished new factual evidence that would establish a basis for granting service connection for a back disability.  He did not appeal any of these decisions (or submit additional evidence within the year following) and they became final (most recently in September 1993).  38 U.S.C.A. § 7105.

The pertinent evidence of record at the time of the September 1993 rating decision included excerpts from morning reports (including a notation that the Veteran was transferred to a hospital on April 3, 1949), a normal February 1953 separation examination, a February 1983 formal finding that the Veteran's STRs were unavailable, witness statements, an undated x-ray, February 1985 and February 1987 letters from the Veteran's private physician (noting that the Veteran was treated for back problems, diagnosed as lumbar spondylosis with chronic facet pain), February 1983 and July 1987 formal findings of unavailability [of additional records], and the Veteran's statements alleging his back disability is related to a motor vehicle accident in service.
In July 2009, the Veteran again filed a claim to reopen his claim of service connection for a back disability.  He asserted that his missing STRs (and service hospitalization records) were located in the Office of the Surgeon General, and requested that VA obtain the records.  As stated above, VA attempted to obtain these records, but was advised that clinical records of treatment between April 1, 1949 and May 30, 1949 were unavailable.  A March 13, 2012 formal finding of unavailability has been associated with the record.  

Additionally, a report of a February 1988 x-ray was received, and notes the X-ray showed diminished lordosis suggesting myospasm, degenerated lumbosacral disc, and bifid posterior arch, S1.  March 1998, September 2002, and September 2004 VA treatment records were also received; they show that the Veteran reported a history of back problems in the past, any note that he said they improved with exercise.  It was noted that the Veteran had a history of degenerative joint disease involving the lumbosacral spine, but was currently asymptomatic.  

Because the Veteran's claim of service connection for a back disability was previously denied on the basis that such disability was not manifested in, or shown to be related to, his service,  for evidence to be new and material, it would have to tend to show that the Veteran's current back disability is related to his service.

While the reports of postservice VA treatment are new evidence (in that they were not previously associated with the record), they are not material evidence, as they do not tend to show that any current back disability is/may be related to the Veteran's service (including the 1949 motor vehicle accident, as alleged).  He continues to assert that his back disability is related to his service, his opinion in this matter is not new.  The treatment records do not address the matter of a nexus between the Veteran's current back disability and his service; they merely show current disability and its treatment.  Significantly, the Board's 1986 decision acknowledged (and it has not been in dispute since) that the Veteran has a back disability.  Therefore, the current treatment records do not address the unestablished fact necessary to substantiate the claim of service connection for a back disability; and while new, are not material.

In summary, no additional evidence received since the September 1993 rating decision is new evidence that tends to prove that the Veteran's current back disability began in, or is etiologically related to, his service.  Therefore, the additional evidence received since September 1993 does not address the unestablished fact necessary to substantiate the claim of service connection for a back disability; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, even the low threshold standard for reopening endorsed by the Court in Shade, 24 Vet. App. 10 (2010) is not met, and the claim of service connection for a back disability may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for a back disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


